Detailed Action
This action in response to amendments filed on 12/29/2020
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant's Response dated 12/29/2020, Applicant amended claims 1, 7, 13-16, and 18.  Applicant argued against various rejection cited in the office action mailed on 09/01/2020. 
In light of applicant’s amendments/remarks, all rejections/objections set forth previously are withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 02/12/2021 applicant’s representative Eric King (Reg. 42736). 

	Please amend the application as follows:

Amend claim 15. 

	15. (Currently amended) The method of claim 14, wherein the identifying the attribute of the XML tag step further comprises: identifying the attribute type as a parameter or an event; and storing the identification of the attribute type in the XML 

Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 7, and 13 are allowable in light of the prior art made of record.
Accordingly, claims 1-18 are allowed.


    
Reasons for Allowance
The following is an examiner's statement of reason for allowance:
Prior art exits for converting webpages to xml format, and converting xml format to various other formats; however, no prior art or rational can be found to disclose or render obvious the combination of limitations as recited independent claims 1, 7, and 13. 
Additional reasons for allowance can be found in applicant’s response dated 12/29/2020, pages 10-13. 
Accordingly, claims 1-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144